AO 245C (Rev.       ) Amended Judgment in a Criminal Case                                                               (NOTE: Identify Changes with Asterisks (*))
                      Sheet 1


                                            UNITED STATES DISTRICT COURT
                                                         __________  District
                                                                 District     of __________
                                                                          of Nevada
                UNITED STATES OF AMERICA                                       )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                     v.                                        )
                                                                               )   Case Number: GV6*&4%0
                2)0732 1 19/92% ( 4LEVQ                                    )
                                                                                   USM Number: 
                                                                               )
Date of Original Judgment:                
                                                                               )
                                                                                   .)**6)= 7)82)77 )75
                                          (Or Date of Last Amended Judgment)       Defendant’s Attorney
                                                                               )
Reason for Amendment:
                                                                               )
G   Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))
                                                                               )   G   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
G   Reduction of Sentence for Changed Circumstances (Fed. R. Crim.
                                                                               )
                                                                                   G   Modification of Imposed Term of Imprisonment for Extraordinary and
    P. 35(b))                                                                          Compelling Reasons (18 U.S.C. § 3582(c)(1))
                                                                               )
G Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))          )
                                                                                   G   Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
G
 Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)                    to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
                                                                               )
                                                                               )   G   Direct Motion to District Court Pursuant   G   28 U.S.C. § 2255 or

                                                                               )       G 18 U.S.C. § 3559(c)(7)
                                                                                   G   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
 pleaded guilty to count(s)
G                              3RI ERH 8[S SJ 'VMQMREP -RJSVQEXMSR JMPIH 
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                    Nature of Offense                                                                 Offense Ended                   Count
  97'                      'SRWTMVEG] XS 'SQQMX ,IEPXL 'EVI *VEYH                                                                 

  97'  E              7XVYGXYVMRK 8VERWEGXMSRW XS )ZEHI 6ITSVXMRK 6IUYMVIQIRXW                                                


       The defendant is sentenced as provided in pages 2 through                   7          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
 Count(s) %PP 6IQEMRMRK
G                                                G is G
                                                       are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 
                                                                                Date of Imposition of Judgment


                                                                                   Signature of Judge
                                                                                    6-',%6( * &390;%6) --                                   97 (MWXVMGX .YHKI
                                                                                   Name and Title of Judge
                                                                                    
                                                                                   Date
AO 245C (Rev.    /1 ) Amended Judgment in a Criminal Case
                       Sheet 2 — Imprisonment                                                               (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment — Page        2     of          7
DEFENDANT: 2)0732 1 19/92% ( 4LEVQ
CASE NUMBER: GV6*&4%0

                                                               IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
*SYVXIIR  QSRXLW MRGEVGIVEXMSR EW XS 'SYRXW 3RI ERH 8[S XS VYR GSRGYVVIRX XS SRI ERSXLIV





G      The court makes the following recommendations to the Bureau of Prisons:
8LI 'SYVX QEOIW XLI JSPPS[MRK VIGSQQIRHEXMSR XS XLI &YVIEY SJ 4VMWSRW XLEX XLI HIJIRHERX FI HIWMKREXIH XS WIVZI LMW XIVQ
SJ MRGEVGIVEXMSR EX XLI JEGMPMX] SJ '- 8EJX MR 8EJX 'EPMJSVRME



G      The defendant is remanded to the custody of the United States Marshal.

G      The defendant shall surrender to the United States Marshal for this district:
       G        at                                   G a.m.          G     p.m.      on                                    .

       G        as notified by the United States Marshal.


G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       
       G        before 2 p.m. on                                    .

       G        as notified by the United States Marshal.

       G        as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                               to

at                                                          with a certified copy of this judgment.




                                                                                                      UNITED STATES MARSHAL


                                                                             By
                                                                                                  DEPUTY UNITED STATES MARSHAL
%3' 6IZ  %QIRHIH.YHKQIRXMRE'VMQMREP'EW                                                   238)-HIRXMJ]'LERKIW[MXL%WXIVMWOW
        7LIIX7YTIVZMWIH6IPIEWI
                                                                                                                            .YHKQIRX4EKI   3   SJ   7
()*)2(%28 2)0732 1 19/92% ( 4LEVQ
'%7)291&)6 GV6*&4%0

                                                         794)6:-7)(6)0)%7)

9TSRVIPIEWIJVSQMQTVMWSRQIRX]SY[MPPFISRWYTIVZMWIHVIPIEWIJSVEXIVQSJ 8LVII  ]IEVW EW XS 'SYRXW
    3RI ERH 8[S XS VYR GSRGYVVIRX XS SRI ERSXLIV
                                                     1%2(%836='32(-8-327
        =SYQYWXRSXGSQQMXERSXLIVJIHIVEPWXEXISVPSGEPGVMQI
        =SYQYWXRSXYRPE[JYPP]TSWWIWWEGSRXVSPPIHWYFWXERGI
        =SYQYWXVIJVEMRJVSQER]YRPE[JYPYWISJEGSRXVSPPIHWYFWXERGI=SYQYWXWYFQMXXSSRIHVYKXIWX[MXLMRHE]WSJVIPIEWIJVSQ
          MQTVMWSRQIRXERHEXPIEWXX[STIVMSHMGHVYKXIWXWXLIVIEJXIVEWHIXIVQMRIHF]XLIGSYVXRSXXSI\GIIHXIWXWERRYEPP]
                           8LIEFSZIHVYKXIWXMRKGSRHMXMSRMWWYWTIRHIHFEWIHSRXLIGSYVXvWHIXIVQMREXMSRXLEX]SY
                           TSWIEPS[VMWOSJJYXYVIWYFWXERGIEFYWIGLIGOMJETTPMGEFPI
                =SYQYWXQEOIVIWXMXYXMSRMREGGSVHERGI[MXL97'           % SVER]SXLIVWXEXYXIEYXLSVM^MRK
                   VIWXMXYXMSRGLIGOMJ ETTPMGEFPI
                =SYQYWXGSSTIVEXIMRXLIGSPPIGXMSRSJ(2%EWHMVIGXIHF]XLITVSFEXMSRSJJMGIV GLIGOMJETTPMGEFPI
                 =SYQYWXGSQTP][MXLXLIVIUYMVIQIRXWSJXLI7I\3JJIRHIV6IKMWXVEXMSRERH2SXMJMGEXMSR%GX 97'               IXWIUEW
                   HMVIGXIHF]XLITVSFEXMSRSJJMGIVXLI&YVIEYSJ4VMWSRWSVER]WXEXIWI\SJJIRHIVVIKMWXVEXMSREKIRG]MRXLIPSGEXMSR[LIVI]SY
                   VIWMHI[SVOEVIEWXYHIRXSV[IVIGSRZMGXIHSJEUYEPMJ]MRKSJJIRWI GLIGOMJETTPMGEFPI

                  =SYQYWXTEVXMGMTEXIMRERETTVSZIHTVSKVEQJSVHSQIWXMGZMSPIRGI GLIGOMJETTPMGEFPI
=SYQYWXGSQTP][MXLXLIWXERHEVHGSRHMXMSRWXLEXLEZIFIIREHSTXIHF]XLMWGSYVXEW[IPPEW[MXLER]SXLIVGSRHMXMSRWSRXLIEXXEGLIHTEKI
AO 245C (Rev.   /1 ) Amended Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                                        Judgment—Page       4    of        7
DEFENDANT: 2)0732 1 19/92% ( 4LEVQ
CASE NUMBER: GV6*&4%0

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
AO 245C (Rev.   /1 ) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                               (NOTE: Identify Changes with Asterisks (*))
                                                                                              Judgment—Page        5      of         7
DEFENDANT: 2)0732 1 19/92% ( 4LEVQ
CASE NUMBER: GV6*&4%0

                                        SPECIAL CONDITIONS OF SUPERVISION
   7IEVGL ERH 7IM^YVI h =SY QYWX WYFQMX ]SYV TIVWSR TVSTIVX] LSYWI VIWMHIRGI ZILMGPI TETIVW GSQTYXIVW EW HIJMRIH
  MR  97'  I SXLIV IPIGXVSRMG GSQQYRMGEXMSRW SV HEXE WXSVEKI HIZMGIW SV QIHME SV SJJMGI XS E WIEVGL
  GSRHYGXIH F] E 9RMXIH 7XEXIW 4VSFEXMSR 3JJMGIV *EMPYVI XS WYFQMX XS E WIEVGL QE] FI KVSYRHW JSV VIZSGEXMSR SJ VIPIEWI
  =SY QYWX [EVR ER] SXLIV SGGYTERXW XLEX XLI TVIQMWIW QE] FI WYFNIGX XS WIEVGLIW TYVWYERX XS XLMW GSRHMXMSR

  8LI TVSFEXMSR SJJMGIV QE] GSRHYGX E WIEVGL YRHIV XLMW GSRHMXMSR SRP] [LIR VIEWSREFPI WYWTMGMSR I\MWXW XLEX ]SY LEZI
  ZMSPEXIH E GSRHMXMSR SJ WYTIVZMWMSR ERH XLEX XLI EVIEW XS FI WIEVGLIH GSRXEMR IZMHIRGI SJ XLMW ZMSPEXMSR %R] WIEVGL QYWX
  FI GSRHYGXIH EX E VIEWSREFPI XMQI ERH MR E VIEWSREFPI QERRIV

   %GGIWW XS *MRERGMEP -RJSVQEXMSR h =SY QYWX TVSZMHI XLI TVSFEXMSR SJJMGIV EGGIWW XS ER] VIUYIWXIH JMRERGMEP MRJSVQEXMSR
  ERH EYXLSVM^I XLI VIPIEWI SJ ER] JMRERGMEP MRJSVQEXMSR 8LI TVSFEXMSR SJJMGI [MPP WLEVI JMRERGMEP MRJSVQEXMSR [MXL XLI 97
  %XXSVRI]sW 3JJMGI

   (IFX 3FPMKEXMSRW h =SY QYWX RSX MRGYV RI[ GVIHMX GLEVKIW SV STIR EHHMXMSREP PMRIW SJ GVIHMX [MXLSYX XLI ETTVSZEP SJ XLI
  TVSFEXMSR SJJMGIV

   )QTPS]QIRX 6IWXVMGXMSR h =SY QYWX RSX IRKEKI MR ER SGGYTEXMSR FYWMRIWW SV TVSJIWWMSR SV ZSPYRXIIV EGXMZMX] XLEX
  [SYPH VIUYMVI SV IREFPI ]SY XS [SVO MR XLI QIHMGEP JMIPH [MXLSYX XLI TVMSV ETTVSZEP SJ XLI TVSFEXMSR SJJMGIV

   2S 'SRXEGX h =SY QYWX RSX GSQQYRMGEXI SV SXLIV[MWI MRXIVEGX [MXL 6SFIVX ,EVZI] %PINERHVS %PI\ -RGIVE ERH 0IWPMI
  /EP]R IMXLIV HMVIGXP] SV XLVSYKL WSQISRI IPWI [MXLSYX JMVWX SFXEMRMRK XLI TIVQMWWMSR SJ XLI TVSFEXMSR SJJMGIV

   7YFWXERGI %FYWI 8VIEXQIRX h =SY QYWX TEVXMGMTEXI MR ER SYXTEXMIRX WYFWXERGI EFYWI XVIEXQIRX TVSKVEQ ERH JSPPS[ XLI
  VYPIW ERH VIKYPEXMSRW SJ XLEX TVSKVEQ 8LI TVSFEXMSR SJJMGIV [MPP WYTIVZMWI ]SYV TEVXMGMTEXMSR MR XLI TVSKVEQ TVSZMHIV
  PSGEXMSR QSHEPMX] HYVEXMSR MRXIRWMX] IXG

   (VYK 8IWXMRK h =SY QYWX WYFQMX XS WYFWXERGI EFYWI XIWXMRK XS HIXIVQMRI MJ ]SY LEZI YWIH E TVSLMFMXIH WYFWXERGI
  8IWXMRK WLEPP RSX I\GIIH  XIWXW TIV ]IEV =SY QYWX RSX EXXIQTX XS SFWXVYGX SV XEQTIV [MXL XLI XIWXMRK QIXLSHW

   'SQQYRMX] 7IVZMGI  =SY QYWX GSQTPIXI  LSYVW SJ GSQQYRMX] WIVZMGI [MXLMR  QSRXLW  LSYVW EW TIVQMXXIH
  XS WTIEOMRK TYFPMGP] EX TLEVQEG] WGLSSPW VIKEVHMRK XS [LEX ]SY HMH ERH [LEX LETTIRIH XS ]SY -J ]SY GSQTPIXI XLI 
  HSGYQIRXIH LSYVW SJ TYFPMG WTIEOMRK EX TLEVQEG] WGLSSPW  XLEX [SYPH WEXMWJ] ]SYV IRXMVI  LSYVW SJ GSQQYRMX]
  WIVZMGI VIUYMVIQIRX 8LI TVSFEXMSR SJJMGIV [MPP WYTIVZMWI XLI TEVXMGMTEXMSR MR XLI TVSKVEQ F] ETTVSZMRK XLI TVSKVEQ
  EKIRG] PSGEXMSR JVIUYIRG] SJ TEVXMGMTEXMSR IXG =SY QYWX TVSZMHI [VMXXIR ZIVMJMGEXMSR SJ GSQTPIXIH LSYVW XS XLI
  TVSFEXMSR SJJMGIV

   %TSPSK] 0IXXIVW  =SY QYWX TVSZMHI LERH[VMXXIR ETSPSK] PIXXIVW XS IEGL ERH IZIV] ZMGXMQ MR XLMW GEWI [MXL HIJIRWI
  GSYRWIPW EWWMWXERGI XS FI JSV[EVHIH XS XLI 97 %XXSVRI]W SJJMGI [LS [MPP WGVIIR XLI PIXXIV ERH EWO XLI ZMGXMQW MJ XLI]
  [SYPH PMOI XS WII XLI PIXXIVW TVMSV XS FIMRK WIRX XS XLIQ RS X]TIH PIXXIVW

   7XEXYW 'LIGO  =SY EXXIRH E 7XEXYW 'LIGO LIEVMRK FIJSVI XLMW 'SYVX [MXLMR  HE]W SJ VIPIEWI JVSQ &34 'YWXSH] XS
  HMWGYWW ]SYV XIVQW SJ WYTIVZMWMSR
AO 245C (Rev.   /1 ) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                                  Judgment — Page       6        of          7
DEFENDANT: 2)0732 1 19/92% ( 4LEVQ
CASE NUMBER: GV6*&4%0
                                              CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                    Assessment                    JVTA Assessment*   Fine                                Restitution
TOTALS            $                       $              $                               $ 
                    [$100 per count]

G The determination of restitution is deferred until                . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G
 The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                                Total Loss**                    Restitution Ordered                    Priority or Percentage
 'IRXIVW JSV 1IHMGEVI ERH 1IHMGEP                                                             
 Services, ACC
 Attn: Dennis Czulewicz
 7500  SecurityBoulevard
 500 Security   BoulevardMailstop
 Mailstop C3-11-03
 C3-11-03 Balitomore, MD 21244
 Balitomore, MD 21244




TOTALS                              $                                $             


 Restitution amount ordered pursuant to plea agreement $
G                                                                    

 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
G
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     G the interest requirement is waived for            G fine     G restitution.
     G the interest requirement for the          G fine      G restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev.   /1 ) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                           (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page       7      of         7
DEFENDANT: 2)0732 1 19/92% ( 4LEVQ
CASE NUMBER: GV6*&4%0

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A     Lump sum payment of $
     G                                   *       due immediately, balance due

          G not later than                                       , or
           in accordance with G C,
          G                                       G D,     G     E, or     F below; or
                                                                          G
B    G Payment to begin immediately (may be combined with                G C,        G D, or G F below); or
C    G Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                         (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release fr om imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F     Special instructions regarding the payment of criminal monetary penalties:
     G
            %R] YRTEMH FEPERGI WLEPP FI TEMH EX E QSRXLP] VEXI SJ RSX PIWW XLER 	 SJ ER] MRGSQI IEVRIH HYVMRK MRGEVGIVEXMSR
            ERHSV KVSWW MRGSQI [LMPI SR WYTIVZMWMSR WYFNIGX XS EHNYWXQIRX F] XLI 'SYVX FEWIH YTSR EFMPMX] XS TE]




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 Joint and Several
G
     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.

      2IPWSR 1YOYRE NSMRX ERH WIZIVEPP] [MXL HIJIRHERXW MR 97% Z ,EVZI] IX EP GEWI RS GV.'12./
      (IJIRHERXW 6SFIVX ( ,EVZI] %PINERHVS %PI\ -RGIVE 0IWPMI /E]PR MR MR XLI EQSYRX SJ 


G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
